 


110 HRES 44 IH: To commend the University of Florida Gators for winning the Bowl Championship Series National Championship Game.
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 44 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Stearns (for himself, Ms. Ginny Brown-Waite of Florida, Mr. Putnam, Mr. Lincoln Diaz-Balart of Florida, Mr. Crenshaw, Mr. Mack, Mr. Bilirakis, Mr. Klein of Florida, Ms. Ros-Lehtinen, and Ms. Castor) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
To commend the University of Florida Gators for winning the Bowl Championship Series National Championship Game. 
 
 
Whereas, on January 8, 2007, the University of Florida Gators defeated the Ohio State Buckeyes 41–14 in the Bowl Championship Series National Championship Game in Glendale, Arizona; 
Whereas the Gators’ dominating victory over Ohio State was the second national title for the University of Florida, the other won in 1996; 
Whereas the Gators become the first Division I school to hold the national championships in men’s basketball and football at the same time; 
Whereas head coach Urban Meyer, a former Ohio State assistant coach, became only the 7th coach to win a national title within his first two seasons at a school; 
Whereas quarterback Chris Leak was named the offensive MVP, completing 25 of 36 passes for 213 yards and a touchdown; 
Whereas the Gators’ two-quarterback system and innovative offense produced 370 yards of total offense and 41 points against a Buckeyes’ defense that had previously only allowed an average of 10 points and 273 total yards; 
Whereas the Gators’ offense dominated the time of possession, controlling the ball for nearly 41 minutes compared to Ohio State’s 19; 
Whereas defensive end Derrick Harvey tied a BCS game record with 3 sacks and was named the defensive MVP;  
Whereas the Gators’ defense held Ohio State’s offense, which had averaged 36 points and over 400 yards per game during the season, to only 82 yards of total offense, 8 first downs, and 7 points; 
Whereas the Gators finished their season an impressive 13–1, including a Southeast Conference championship and a national championship; 
Whereas the Gators’ players and coaches football team represent the University and the State of Florida with honor and integrity; and 
Whereas residents of Florida and Gator fans worldwide are to be commended for their longstanding support, perseverance, and pride in the team: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Florida Gators for winning the Bowl Championship Series National Championship; 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the victory; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Florida President J. Bernard Machen and head coach Urban Meyer for appropriate display. 
 
